Title: To George Washington from Nathanael Greene, 6 December 1782
From: Greene, Nathanael
To: Washington, George


                        
                            Sir
                            Head Quarters. South Carolina December. 6th 1782
                        
                        Inclosed I have the honor to transmit Your Excellency a Return for the Month of November of the infantry,
                            cavalry, Artillery, and the Legion serving in the Southern Department. I am Your Excellency’s Most obedient Humble Servant
                        
                            Nath. Greene
                        
                    